Mazzarelli, J. (dissenting).
Plaintiff received counseling sessions from defendant Levine, a licensed psychologist, between November 25, 1991 and March 5, 1992. On February 10, 1995, plaintiff commenced an action against defendants Lajoie, a licensed social worker, Levine, and defendant Mayer, an analyst. She alleged that Lajoie had misdiagnosed her as suffering from a multiple personality disorder in February 1990, and that Levine and Mayer had negligently adopted this incorrect diagnosis. The IAS Court denied Levine’s motion to dismiss the action as time barred, expressly holding that a three-year Statute of Limitations applied, rather than the 21/2-year limitations period in CPLR 214-a.
The motion to dismiss was properly denied since the three-year Statute of Limitations in CPLR 214 (6), applicable to "an action to recover damages for malpractice, other than medical, dental or podiatric malpractice,” governs here. We do not quarrel with the majority’s assertion that the allegations in the complaint sound in malpractice, as they plainly do. However, we disagree with its conclusion that the misdiagnosis of a psychologist constitutes medical malpractice, as opposed to malpractice in general. CPLR 214-a does not define medical malpractice, but the Court of Appeals has described it as a "negligent act or omission * * * that constitutes medical treat-*312merit or bears a substantial relationship to the rendition of medical treatment by a licensed physician” (Bleiler v Bodnar, 65 NY2d 65, 72 [emphasis added]; see also, Scott v Uljanov, 74 NY2d 673, 675).
In Bleiler (supra), the Court of Appeals clarified that medical malpractice extended to nurses and hospitals, recognizing that important tasks related to medical treatment were frequently assigned to nurses rather than doctors, and a hospital renders medical care through its physicians and medical staff (supra, at 69-71). That being the case, it made little sense to subject physicians to a different malpractice Statute of Limitations than a nurse or hospital (supra, at 70-71). Further, certain amendments to the Insurance Law, adopted in conjunction with CPLR 214-a, made clear that nurses and hospitals could be subject to malpractice claims (former Insurance Law § 335 [2] [a], as added by L 1975, ch 109, § 2).
The psychological counseling services provided by Levine, however, do not fall within the realm of medical treatment. There are no indications in the legislative history of CPLR 214-a, or the case law, that the services performed by psychologists were to be considered medical treatment. CPLR 214-a was adopted by the Legislature in 1975 as part of a comprehensive plan to address a malpractice insurance crisis for medical providers (see, Bleiler v Bodnar, supra, at 68-69). The provision of medical services by doctors and hospitals was threatened by their inability to obtain malpractice insurance at reasonable rates, and the Statute of Limitations for medical malpractice claims was shortened from three years to 2 1/2 years in response (supra). Significantly, there are no indications that a similar problem existed in the field of psychological counseling, or that the statute shortening the limitations period was ever intended to cover psychologists.
CPLR 214-a has been amended on two separate occasions to include dentists and podiatrists (L 1985, ch 760, § 3; L 1986, ch 485, § 3), but not psychologists or other nonphysician counselors. That the Legislature did not include psychologists when expanding the professionals protected by this statute is persuasive evidence that they did not intend to do so (see, Walker v Town of Hempstead, 84 NY2d 360, 367; McKinney’s Cons Laws of NY, Book 1, Statutes § 240 ["where a statute creates provisos or exceptions as to certain matters the inclusions of such provisos or exceptions is generally considered to deny the existence of others not mentioned”]).
The majority notes that the Legislature has defined the practice of medicine as "diagnosing, treating, operating or *313prescribing for any human disease, pain, injury, deformity or physical condition” (Education Law § 6521). In our view, this broad definition neither establishes that psychologists engage in the practice of medicine, or that they do not. However, that the Legislature provided that only licensed physicians, or those under their supervision, may practice medicine (Education Law §§ 6522, 6525, 6526, 6542), and added a separate article in the Education Law related solely to the profession of psychology (see, Education Law, art 153, §§ 7600-7605), strongly suggests that it did not consider psychologists as practitioners of medicine. Moreover, the broad interpretation of medical treatment and medical malpractice adopted by the majority would presumably include services performed by an acupuncturist, a faith-healer and a cleric, a result plainly unintended by the statute.
Accordingly, since the action was commenced within three years of the date of plaintiff’s last treatment by Levine, the claim was timely under CPLR 214 (6). We therefore dissent, and would affirm the IAS Court’s denial of the motion to dismiss.
Andrias and Colabella, JJ., concur with Murphy, P. J.; Tom and Mazzarelli, JJ., dissent in a separate opinion by Mazzarelli, J.
Order, Supreme Court, New York County, entered on or about October 30, 1995, reversed, on the law, without costs, and the motion to dismiss the complaint as against defendant Levine granted.